Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 03/18/2022. Claims 1, 3, 6 and 9 have been amended. Claims 2 and 5 have been canceled. Claim 21 has been added. Claims 1, 3-4 and 6-21 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a system for multi-source data management The detailed implementation indicates: (1) A multi-source data management platform comprising: a knowledge mining engine comprising an on-line knowledge mining component supporting multi-dimensional queries for on-line knowledge mining of multi-source data and an off-line knowledge mining component for running knowledge mining procedures for off-line knowledge mining of the multi-source data; (2) A data integration cascade consolidating and comprehensively integrating the multi- source data according to dimensions of the multi-dimensional queries, the data integration cascade coupled to the knowledge mining engine for providing the integrated multi-source data thereto; (3) An adaptive data collector to actively and passively collect the multi-source data from multiple sources; and (4) A data analysis cascade coupled to the adaptive data collector to cleanse and analyse the multi-source data concurrently and separately, the data analysis cascade coupled to the data integration cascade to provide the cleansed multi-source data thereto.


Pertinent Art
3.	Zhang et al, An Online-Offline Combined Big Data Mining Platform, 2017, discloses online and offline big data analysis by implementing a comprehensive machine learning library that integrate the library at a platform level that allows both online and offline data analysis and also using a user-friendly portal that enables quick and agile data analysis practice.


 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
04/22/2022

/HUNG D LE/Primary Examiner, Art Unit 2161